Citation Nr: 0510107	
Decision Date: 04/07/05    Archive Date: 04/21/05

DOCKET NO.  95-17 830	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  What evaluation is warranted for post-traumatic stress 
disorder (PTSD) prior to June 25, 2002?

2.  What evaluation is warranted for PTSD since June 25, 
2002?

3.  Entitlement to an increased rating for quadriceps muscle 
scar of the left leg currently evaluated as 10 percent 
disabling.

4.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a back disorder.

(The issues of entitlement to secondary service connection 
for scapulae and cervico-thoracic disabilities as well as 
entitlement to Chapter 35 benefits will be addressed in 
separate decisions)

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARINGS ON APPEAL

Appellant, his wife, and his stepson


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal, in part, from a March 1993 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which declined to reopen the 
issue of entitlement to service connection for a back 
disability.  This matter also comes to the Board from a 
December 1993 rating decision that denied the veteran's claim 
for a rating in excess of 10 percent for PTSD and a January 
1997 rating decision that granted a 10 percent rating for a 
scar over the quadriceps muscle of the left leg (left leg 
disability).  

In May 1998, the Board remanded the appeal for additional 
development.  In June 2001, the veteran, his wife, and 
stepson testified at a personal hearing before a Veterans Law 
Judge.  In a January 1998 rating decision, the RO denied 
entitlement to service connection for bilateral levator 
scapulae syndrome and entitlement to service connection for 
developmental cervico-thoracic scoliosis, with degenerative 
spurring of the cervical spine, both secondary to the left 
leg disability.  The veteran thereafter perfected an appeal 
as to these issues.  As reported above, these issues will be 
addressed in a separate Board decision.

In November 2001, the Board again remanded the appeal for 
additional development.  In an April 2003 rating decision, 
the RO granted the veteran's PTSD a 30 percent disability 
rating effective from June 25, 2002.  In April 2004, the 
veteran and his wife testified at a personal hearing before a 
different Veterans Law Judge then who conducted the hearing 
in June 2001.

Initially, the Board notes that two of the veteran's five 
hearings were conducted before two different Veterans Law 
Judges.  The Board also notes that the testimony given at 
these hearings only overlapped as to the application to 
reopen a claim for a back disorder and entitlement to an 
increased ratings for PTSD and quadriceps muscle scar of the 
left leg.  Therefore, as to these issues, a decision will be 
issued by a panel of three Veterans Law Judges, which 
includes the Judges who presided over the June 2001 and April 
2004 hearings.  As to the other two issues that the veteran 
testified about in April 2004 (i.e., secondary service 
connection for scapulae and cervico-thoracic disabilities), 
the Board, as reported above, will issue a separate decision 
signed by the Veterans Law Judge that held that hearing.

Next, the Board notes that its November 2001 remand addressed 
the issue of entitlement to a total rating based on 
individual unemployability (TDIU) as well as the issue of 
entitlement to service connection for a hand disability.  
However, the RO has since granted TDIU (see November 2003 
rating decision) and the veteran, following issuance of the 
April 2003 statement of the case, failed to perfect an appeal 
as to the claim of entitlement to service connection for a 
hand disability.  Therefore, these issues are no longer 
before the Board. 

As to the application to reopen a claim of entitlement to 
service connection for a back disorder, the Board notes that 
an October 1975 rating decision denied the claim because the 
disability was not incurred or aggravated by military 
service.  That decision is final.  38 U.S.C.A. § 7105 (West 
2002).  Thereafter, in a number of subsequent decisions, with 
the most recent being a March 1992 decision by the Board, VA 
declined to reopen the issue of entitlement to service 
connection for a back disorder.  See rating decisions dated 
in August 1979 and November 1985; Board decision dated in 
March 1992.  These decisions are also final.  38 U.S.C.A. 
§ 7104, 7105 (West 2002).  Thus, the merits of the claim of 
entitlement to service connection for a back disorder may be 
considered only if new and material evidence has been 
submitted since the time of the prior final March 1992 Board 
decision.  38 U.S.C.A. § 7104; 38 C.F.R. § 3.156 (2001).  

During the pendency of the appeal the veteran moved and his 
claims files were transferred to the RO in Muskogee, 
Oklahoma.

The Board also notes that the veteran's representative, at 
the April 2004 personal hearing, raised a claim of clear and 
unmistakable error (CUE) in the October 1975 rating decision 
that first denied entitlement to service connection for a 
back disorder.  Accordingly, the claim of CUE in the October 
1975 rating decision is referred to the RO for adjudication.  
That adjudication must take place before the RO readjudicates 
the application to reopen a claim of entitlement to service 
connection for a back disorder because these issues are 
intertwined.

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below VA will notify you of the further 
action required on your part.


FINDINGS OF FACT

1.  Prior to June 25, 2002, the veteran's PTSD did not cause 
a definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people or 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.

2.  Since June 25, 2002, the veteran's PTSD has not caused 
occupational and social impairment with reduced reliability 
and productivity.




CONCLUSIONS OF LAW

1.  Prior to June 25, 2002, the criteria for a rating in 
excess of 10 percent for PTSD are not met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004).

2.  Since June 25, 2002, the criteria for a rating in excess 
of 30 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. § 4.130, 
Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a); 38 C.F.R. 
§§ 3.102, 3.159.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In addition, VA must also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim, under 
38 C.F.R. § 3.159(b).  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In January 2002 and July 2003 letters, VA notified the 
claimant that he was responsible to support his claim with 
appropriate evidence.  He was also informed that VA would 
obtain all relevant evidence in the custody of any VA or 
private facility he identified.  He was advised that it was 
his responsibility to either send medical treatment records 
from his private physicians regarding treatment for PTSD, or 
to provide a properly executed release so that VA could 
request the records for him.  The veteran was first advised 
of the VCAA in a May 2001 letter.  In an August 1994 
statement of the case he was notified of the clinical 
findings necessary for an increased rating for PTSD.  A July 
1997 supplemental statement of the case notified the veteran 
of the change in regulations for rating psychiatric 
disorders.  Therefore, the Board finds that the duty to 
notify the veteran of the necessary evidence and of his 
responsibility for obtaining or presenting that evidence has 
been fulfilled; and, that he has essentially been asked to 
provide any evidence in his possession that pertains to his 
claim.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, VA asked the veteran's on 
numerous occasions if there was any information or evidence 
he considered relevant to his claim so that VA could help him 
by getting that evidence.  If the evidence was held by a 
private physician the veteran was to provide authorizations 
so that the RO could obtain that evidence.  See, e.g., a 
November 2001 Board remand, and January 2002 and July 2003 VA 
letters.  

The record shows that the veteran filed and/or the RO 
obtained the appellant's service medical records as well as 
voluminous VA treatment records from all VA Medical Centers 
where he reported receiving treatment.  The record also 
includes private treatment records from the few private 
sources that the veteran had identified as well as records 
from a part-time employer and Social Security Administration 
records.  Furthermore, the record includes the results from 
several VA examinations that provide medical opinion evidence 
as to the severity of his service connected PTSD.  The record 
also includes testimony given at a number of personal 
hearings.  The record shows that the appellant was advised of 
what evidence VA had requested and notified in the statement 
and supplemental statements of the case of what evidence had 
been received.  Accordingly, the Board finds that all 
available and identified medical records have been obtained 
and there is no indication that pertinent evidence was not 
received.  Therefore, the duty to notify the appellant of any 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled.

Finally, the record is remarkable for absence of any evidence 
of harm to the veteran because VA failed to provide an 
adequate VCAA notice until after the appealed from rating 
decision.  In this respect, the record shows the veteran was 
given numerous opportunities to submit evidence after the RO 
notified him of what evidence was necessary to substantiate 
his claim, and the record shows that the appellant filed 
and/or the RO obtained additional records.  The record also 
shows that the veteran testified at personal hearings.  
Hence, the Board finds that the veteran was not prejudiced by 
VA's failure to issue the VCAA letter until after the rating 
decision.

Therefore, to the extent that VA may have failed to fulfill 
any duty to notify and assist the veteran, including because 
the VCAA notice was not provided in the order required by 
38 U.S.C.A. § 5103(a) because the appeal was pending for 
years prior to the enactment of the VCAA, the Board finds 
that error to be harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998); Conway v. Principi, 353 F.3d 1326 (Fed. Cir. 
2004).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, any such failure is harmless.  While perfection 
is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).



The Claim

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Although 
regulations require that a disability be viewed in relation 
to its recorded history, 38 C.F.R. §§ 4.1, 4.2 (2004), when 
assigning a disability rating, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Before specifically addressing the question of an increase 
rating for PTSD, it should be pointed out that the schedular 
criteria by which psychiatric disabilities are rated changed 
during the pendency of the veteran's appeal.  See 61 Fed. 
Reg. 52695-52702 (Oct. 8, 1996). 

A July 1997 supplemental statement of the case notified the 
veteran of the change in regulations for rating psychiatric 
disorders.  Accordingly, adjudication of this claim may go 
forward.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

Given the change in law, VA may only apply the old rating 
criteria to the term before the effective date of the new 
criteria, and the new rating criteria to the term beginning 
after the change in the law.  Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

Prior to November 7, 1996, a 10 percent rating was assignable 
when the disability caused mild social and industrial 
impairment.  A 30 percent rating was assignable when the 
disability caused definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people; and with psychoneurotic symptoms which resulted 
in such reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent rating was assignable when the 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired; 
reliability, flexibility and efficiency levels being so 
reduced as to result in considerable industrial impairment.  
38 C.F.R. § 4.132.

Effective November 7, 1996, a 10 percent rating is warranted 
for occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130 (2004).  A 30 percent rating 
is warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
Id.  A 50 percent rating is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

With the above criteria in mind, the veteran contends that he 
experiences increased adverse symptomatology due to his PTSD 
that warrants an increased rating.  Specifically, he has 
reported problems with increased flashbacks, irritability, 
anger, difficulty controlling his temper, nervousness, 
difficulty sleeping, nightmares followed by anxiety attacks, 
recurrent dreams, mood swings, having no friends, poor social 
skills, difficulty trusting others, audio hallucinations, 
intrusive thoughts, guilt, depression, emotional numbing, 
and/or an exaggerated startled response.  It is also 
requested that the veteran be afforded the benefit of the 
doubt.

Before addressing the merits of the claim, the Board notes 
that the claim for an increased rating was initially denied 
in a December 1993 rating decision when his PTSD rated as 10 
percent disabling.  However, the subsequent grant of 30 
percent for the PTSD in the April 2003 rating decision was 
made effective from June 25, 2002.  Therefore, because the 
Board is required to construe the appeal as an appeal for the 
maximum benefit allowable by law or regulation, the below 
discussion will look at the veteran's entitlement to an 
increased rating for the period prior to and since June 25, 
2002.  See AB v. Brown, 6 Vet. App. 35 (1993).

PTSD Prior to June 25, 2002

Since the Board must consider whether the veteran meets the 
criteria for an increased rating under either set of 
criteria, consideration under the old criteria will be 
undertaken first.

For the period prior to June 25, 2002, the veteran underwent 
VA psychiatric examinations in August 1993, August 1999, and 
May 2001.  The August 1999 VA examinations were peer reviewed 
in February 2000.  The veteran also underwent Social Security 
Administration (SSA) psychiatric examinations in November 
1994 and October 1997.  Of these examinations only one of the 
August 1999 VA examinations provided a specific 
characterization as to the degree of the veteran's social and 
occupational impairment due to PTSD.  That examiner 
characterized the disorder as "mild."  The Board finds that 
this characterization along with the dearth of abnormal 
findings made in each of these examinations, as well as the 
lack of credible adverse symptomatology in treatment records 
generated during this period, to be significant in 
determining the degree of his veteran's social and 
occupational impairment.  

Specifically, at the August 1993 psychiatric VA examination, 
while the veteran reported that he was taking psychiatric 
medication, he could not remember the name of that medication 
and the only adverse symptomatology noted by the examiner was 
that he appeared somewhat tense and his mood was anxious.  

At the November 1994 SSA examination the examiner reported 
that the veteran complained of recurrent and intrusive 
thoughts, recurrent dreams, problems sleeping, difficulty 
concentrating, depression, flashbacks, avoidance, detachment, 
hypervigilance, anger, and irritability.  Psychiatric testing 
showed subnormal intelligence, confusion, anxiety, 
grandiosity, feelings of persecution, affective instability, 
a marked tendency to physical aggression, and limited impulse 
control.  The diagnoses included PTSD and a personality 
disorder.  It was opined that it was difficult to separate 
which of the veteran's psychiatric and physical problems were 
causing him to be unemployable.  Nonetheless, based in part 
on the subjective history provided by the veteran, it was 
opined that his disabilities caused him serious problems in 
being able to establish and maintain effective or favorable 
relationships, and a pronounced impairment in his ability to 
obtain and retain employment.  His Global Assessment of 
Functioning (GAF) score was 55.

Similarly, at the October 1997 SSA examination, he continued 
to complain of depression, being tired, irritability, 
flashbacks, and problems with anger control.  However, on 
examination, his problems were limited to reports of periodic 
homicidal thoughts as well as some memory and/or cognitive 
problems.  It was opined that the veteran appeared open and 
honest in providing information.  His diagnoses included PTSD 
and an intermittent explosive disorder.  Thereafter, despite 
the lack of adverse symptomatology found on examination, he 
was given a GAF score of 31.

Notably, at the first of two VA psychiatric examinations 
conducted in August 1999, the examiner reported that the 
veteran complained of flashbacks four to five times a day, 
irritability, difficulty controlling his temper, nervousness, 
difficulty sleeping and on examination reported having 
homicidal as well as suicidal ideation but without a plane.  
It was also noted that, while the veteran cried whenever 
asked to report about his Vietnam experiences, this crying 
stopped immediately thereafter. After a review of the record 
on appeal and an examination that did not reveal any 
psychiatric problems, it was opined that the veteran's 
complaints and history were not credible when compared to the 
history found in his claims file.  The examiner opined that 
the appellant did not meet the criteria for PTSD, and his 
diagnosis should be changed to malingering and antisocial 
personality disorder.  His GAF score was 61.  

On the other hand, at the second August 1999 psychiatric 
examination, the veteran, in addition to his earlier 
complaints, added to his list of problems mood swings, having 
no friends, and difficulty trusting others as well as audio 
hallucinations.  On examination, the veteran showed 
defensiveness, a restricted affect, a depressed mood, and 
suspiciousness.  It was opined that the veteran had "mild" 
PTSD.  His GAF score was 55.  It was also opined that his 
PTSD problems continued to be the same.  

In order to reconcile the two August 1999 VA examinations, 
the RO ordered a third VA physician to review the record on 
appeal and talk with the two examiners.  In February 2000, 
the physician opined that the first August 1999 examiner 
conducted a much more thorough, complete, and detailed 
examination (he spent four to five hours with the veteran); 
the veteran, at both examinations, had marked differences 
between his subjective complaints and the objective symptoms 
seen on examination; and given that the veteran failed to 
provide any specificity as to the trauma he experienced in 
the Republic of Vietnam, the results from those examinations 
did not show that he met the American Psychiatric 
Association, Diagnostic and Statistical Manual (4th ed. 1994) 
(DSM IV) criteria for a diagnosis of PTSD.  The February 2002 
reviewer opined that the appellant was malingering and that 
he had an antisocial personality disorder.  A GAF score 
between 50 and 55 was assigned.

Likewise, at the May 2001 VA examination, the veteran 
continued to complain of intrusive thoughts, anger, recurrent 
dreams, guilt, poor social skills, depression, and 
irritability.  On examination, his adverse symptomatology was 
limited to poor eye contact and a dysphoric mood and affect.  
He was diagnosed with PTSD.  His GAF score was 65.  It was 
then opined that the symptoms had not worsened.  It was 
opined that his anger would be a continued deterrent to 
maintaining interpersonal relationships and obtaining gainful 
employment.  It was again noted that the veteran was not an 
accurate source of information (i.e., his claims conflicted 
with the evidence found in the claims file) and he tended to 
exaggerate his problems.  

The Board also notes that at all of the above examinations 
the veteran reported, in essence, that he had had multiple 
failed marriages and difficulty obtaining and retaining 
employment due to his anger.  The veteran also reported that 
his history included a number of in-service and post-service 
physical altercations.  The veteran also reported that he had 
worked in a number of manual jobs, his last job entailed 
cutting hair, and he had not worked since the mid 1980's.  It 
was also reported that the veteran was living with his most 
recent wife along with at least one of her children.

Treatment records for this period show periodic complaints 
and/or treatment for anger, nightmares, flashbacks, intrusive 
thought, anxiety, problems sleeping, depression, suicidal 
ideation, and/or audio hallucinations.  See records from 
Clinical Psychology of Fort Smith dated from January to March 
1995; VA treatment records dated from January 1993 to May 
2002.  They also show his psychiatric disorder being 
variously diagnosed as PTSD, major depression, and/or cocaine 
dependence/substance abuse.  They note that he used 
psychiatric medications.  Id.   

The GAF scores seen in these medical records during this time 
ranged from lows of 45 (see March 1995 treatment record from 
Clinical Psychology of Fort Smith, and July 2001 and April 
2002 VA treatment records) and 48 (see November 2001 and 
April 2002 VA treatment records, and a December 2001 VA 
hospitalization discharge summary); to highs of 65 (see 
August 2000 and February 2001 VA treatment records) and 70 
(see May 2000 VA hospitalization discharge summary).  

Interestingly, while the March 1995 treatment record from 
Clinical Psychology of Fort Smith gave the veteran a GAF 
score of 45, examination at that time revealed no adverse 
symptomatology.  In addition, VA treatment records which 
record his GAF score as 48 and 45 also reported that these 
scores included the problems he had with addiction to crack 
cocaine.

Given the above, the preponderance of the evidence shows that 
PTSD was productive of no more than "moderate" social and 
industrial impairment.  In reaching this conclusion the Board 
notes that under the older rating criteria a 10 percent 
rating required that PTSD symptoms result in symptoms of 
"moderate strength or intensity."  VAOPGCPREC 9-93, 59 Fed. 
Reg. 4753 (1993).  

In contrast, a 30 percent rating required that PTSD symptoms 
result in "definite" industrial impairment.  Id.  The term 
"definite" has been defined as meaning "distinct, 
unambiguous, and moderately large in degree, more than 
moderate but less than rather large."  Id.  Consequently, a 
10 percent evaluation is to be assigned when the symptoms 
result in impairment that is less than "moderately large."  
Id.  Taking the common understanding of these terms as 
explained in VAOPGCPREC 9-93, the Board construes the adverse 
symptomatology reported at the VA examinations above, which 
consists of problems with a mood characterized on one 
occasion as anxious, on another occasion as depressed, and on 
yet another occasion as dysphoric, an affect characterized on 
one occasion as restricted and on another occasions as 
dysphoric, and being somewhat tense and suspicious and on one 
occasion having poor eye contact, as being significantly less 
in intensity than "moderately large."  Id.  

This conclusion is strengthened by an August 1999 VA 
examiner's opinion that PTSD was only "mild," and clinical 
evidence showing the appellant was well spoken, cooperative, 
coherent, oriented times three.  Additionally, GAF scores of 
50 to 65 given at his VA examinations support this 
conclusion.  Under the DSM IV a GAF score of 51 to 60 
suggests that the VA examiner believes his psychiatric 
disorder is manifested by "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or schooling 
function (e.g., few friends, conflicts with peers or co-
workers)."  A GAF score between 61 and 70 suggests that the 
veteran's psychiatric disability is manifested by "[s]ome 
mild symptoms (e.g., depressed mood and mild insomnia) Or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships."  

While the SSA examiners reported more severe symptomatology 
with GAF scores of 55 and 31, and some medical records note a 
GAF as low as 45, SSA examiners acknowledged that their 
opinions were based, in part, on a history provided by the 
veteran.  Significantly, subsequent VA examiners found that 
that history could not be trusted.  Likewise, as to the 
opinions regarding the veteran's social and industrial 
impairment, these opinions were based on the impairment 
caused by all of his psychiatric and physical disabilities.  
Similarly, the low GAF scores found in the treatment records 
took into account his addiction to crack cocaine.  Finally, 
at subsequent VA examinations, one examiner reported that the 
appellant exaggerated his symptoms and two VA physicians 
opined that he did not meet the criteria for PTSD and was 
malingering.  

Therefore, the Board finds that veteran's PTSD symptoms are 
best described as no more than of "moderate strength or 
intensity," and thereby warranting no more than the assigned 
10 percent rating for the period prior to June 25, 2002.  Id.

Turning to the criteria that became effective in November 
1996, the Board finds that a rating in excess of 10 percent 
is not warranted for the period prior to June 25, 2002.  The 
criteria for a 30 percent rating is noted above, however, the 
appellant's disorder was not manifested by these 
characteristics.  In this regard, the evidence shows that the 
veteran complained of problems with flashbacks, irritability, 
anger, difficulty controlling his temper, nervousness, 
difficulty sleeping, mood swings, having no friends, poor 
social skills, difficulty trusting others, audio 
hallucinations, intrusive thoughts, recurrent dreams, guilt, 
and depression.  He also reported that he had had multiple 
failed marriages and difficulty obtaining and retaining 
employment due to his anger.  In addition, examiners noted 
problems with a mood characterized on one occasion as 
anxious, on another occasion as depressed, and on yet another 
occasion as dysphoric.  Further, his affect was characterized 
on one occasion as restricted and on another occasions as 
dysphoric, and being somewhat tense and suspicious and on one 
occasion having poor eye contact.  The SSA examiners also 
noted that the veteran was having other more severe problems.  

Significantly, not only did a number of VA examiners find 
that the veteran was not a reliable historian, and not only 
did SSA examiners base their opinions on the appellant's 
doubtful history, but one VA examiner opined that the 
claimant exaggerated his adverse symptomatology.  Indeed, two 
VA physicians opined that he did not met the criteria for 
PTSD and was actually malingering.  Further, the evidence 
covering this period is devoid of objective evidence of panic 
attacks, chronic sleep impairment, or memory loss.  While the 
veteran complained of problems with a depressed mood, 
anxiety, and suspiciousness, these problems were not reported 
to cause a reduction in work efficiency or ability to perform 
occupational tasks during this period as contemplated by the 
rating criteria for a 30 percent rating.  Furthermore, the 
veteran himself indicated that he has been capable of tending 
to all of his daily needs.  

The Board acknowledges that the veteran claims to have 
suicidal ideation and VA treatment records show he was 
hospitalized in December 2001 for this symptom.  The record, 
however, shows that his abuse of crack cocaine played a very 
large role in this problem.  Accordingly, the record shows 
that the appellant's impulses are not only controllable, but 
are somewhat controlled, and do not adversely affect his 
occupational functioning except perhaps on an occasional or 
intermittent basis.  

Hence, while the veteran's difficulties in establishing and 
maintaining effective work and social relationships, such 
difficulties did not rise to the level contemplated by the 
criteria for a 30 percent rating prior to June 25, 2002.  His 
difficulties, while bothersome, did not cause impairment 
beyond that contemplated by the currently assigned 10 percent 
rating for the period prior to June 25, 2002.  This is 
particularly so given the veteran's ability to perform daily 
activities.

Given the discussion above, the Board finds that the 
veteran's symptoms, for the period prior to June 25, 2002, 
are best approximated by the criteria for a 10 percent 
rating, whether evaluating his case under the old or the new 
criteria.  See 38 C.F.R. §§ 4,7, 4.132, Diagnostic Code 9411 
(1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).  
Therefore, the preponderance of the evidence is against the 
assignment of a rating higher than 10 percent for the 
veteran's service-connected psychiatric disability for the 
period prior to June 25, 2002.

PTSD Since June 25, 2002

Turning to whether the veteran meets the criteria for an 
increased rating for PTSD since June 25, 2002, the Board 
first notes that only the new criteria need be considered.  

The record for this period shows that the veteran attends 
group therapy, has participated in a number of PTSD programs, 
and carries a diagnosis of PTSD.  See VA treatment records 
dated from June 2002 to August 2003.  The Board also 
acknowledges that, at the June 2002 VA examination, the 
veteran continued to complain of anger, irritability, 
flashbacks, social isolation, and depression.  He also added 
to his list of complaints insomnia, disturbed sleep, 
nightmares followed by anxiety attacks, emotional numbing, 
and an exaggerated startled response.  He reported three 
prior marriages, difficulty maintaining employment, and not 
being able to work for the last several years because of 
physical and psychiatric problems.  

Mental status examination showed a blunted affect, poor 
attention span, and poor concentration.  At a July 2003 VA 
examination, the veteran again complained of the same 
problems that he had previously reported as well as hearing 
voices.  He reported that his marital and occupational 
history was the same as previously reported, save for the 
report that he had been married five times and that he worked 
from 2000 to 2001 at a deli before being let go due to 
altercations with customers.

At a June 2002 VA examination the appellant reported that he 
was married and living with his current wife and adult 
stepson.  At both VA examinations, the veteran was well 
groomed, cooperative, and made fair eye contact.  He did not 
have a problem with orientation, mood, thought content, 
memory, speech, judgment, insight, or reliability.  Moreover, 
while the July 2003 examiner gave the veteran a GAF score of 
53, examination disclosed no adverse psychiatric 
symptomatology that could support that score.  While the June 
2002 VA examiner assigned a GAF score of 60, he stated that 
while PTSD certainly played a role in the appellant's social 
and personal problems, longstanding alcohol and illicit drug 
history also was a contributory factor.  

The Board acknowledges that the veteran claims to have 
uncontrollable anger that causes both significant problems in 
obtaining and retaining employment.  However, the record for 
this time period is devoid of any evidence that the veteran 
ever acted on his anger, or demonstrated such a problem when 
being observed by psychiatric clinicians.  Indeed, his 
impulses are not only controllable, and they do not adversely 
affect his occupational functioning except perhaps on an 
occasional or intermittent basis.  

The veteran claimed that he had interpersonal difficulties, 
however, the objective medical evidence of record does not 
support this claim.  As previously stated, while the veteran 
reports several prior marriages, he also reported that he was 
currently married and lived with his wife and stepson.

While the veteran no doubt has had some difficulty in 
establishing and maintaining effective work and social 
relationships, such difficulties do not rise to the level 
contemplated by the criteria for a 50 percent rating.  His 
difficulties, while bothersome, do not appear from the record 
to cause more than an occasional decrease in efficiency or 
intermittent periods of inability to perform tasks.  This is 
particularly so given the veteran's ability to interact with 
his family and to perform daily activities. 

Accordingly, the paucity of findings of disabling symptoms, 
considered with the overall disability picture as set forth 
in the entire record and the GAF scores of 60 and 53 given at 
the most recent VA examinations leads the Board to find that 
the veteran's symptoms since June 25, 2002, which are limited 
to a blunted affect, poor attention span, and poor 
concentration are best approximated by the criteria for a 
30 percent rating under the new criteria.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2004).  Simply put, the 
preponderance of the evidence is against the assignment of a 
rating higher than 30 percent for the veteran's service-
connected psychiatric disability from since June 25, 2002.

In reaching the above conclusions, the Board had considered 
the personal hearing testimonies, and the representative's 
statements to the RO that assert, in substance, that the 
appellant's symptoms cause increasingly severe impairment.  
Notably, while lay witnesses can provide evidence as to the 
visible symptoms or manifestations of a disease or 
disability, their belief as to the current severity of the 
appellant's service-connected psychiatric disability is not 
probative evidence.  Only someone qualified by knowledge, 
training, expertise, skill, or education, which they have not 
been shown to possess, may provide evidence regarding medical 
knowledge.  See Bostain v. West, 11 Vet. App. 124 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492, (1992); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  The appellant's 
assertions have not been objectively confirmed on clinical 
evaluation.  38 C.F.R. § 4.1.  Therefore, the Board assigns 
more weight to the objective medical evidence of record as 
outlined above.

Based on the argument made at the veteran's five personal 
hearings, written statements to the RO, and statements to VA 
examiners (i.e., that he cannot obtain and retain employment 
because of his PTSD), the Board has considered the 
application of 38 C.F.R. § 3.321(b)(1) (2004).  Although the 
veteran has described his anger control as being so bad that 
he can not keep a job, the objective evidence does not show 
an exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  Id.  The evidence of record does not demonstrate 
that his PTSD resulted in frequent periods of hospitalization 
or in marked interference with employment.  

It is undisputed that this disability affects employment, but 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes the criteria for submission for extra-schedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Board consequently concludes that the preponderance of 
the evidence is against this claim.  Furthermore, the Board 
has considered the doctrine of giving the benefit of the 
doubt to the veteran under 38 U.S.C.A. § 5107 (West 2002) and 
38 C.F.R. §§ 3.102, 4.3 (2004), but does not find the 
evidence is of such approximate balance as to warrant its 
application.




ORDER

An evaluation greater than 10 percent for PTSD prior to 
June 25, 2002, is denied.

An evaluation greater than 30 percent for PTSD since June 25, 
2002, is denied.


REMAND

The RO has rated the veteran's service connected quadriceps 
muscle scar of the left leg as a scar under 38 C.F.R. 
§ 4.118, Diagnostic Code 7805, and as a muscle injury under 
38 C.F.R. § 4.73, Diagnostic Code 5314 (Muscle Group XIV).  
See rating decisions dated August 1979 and January 1997.  
While the laws for rating muscle injuries changed during the 
pendency of the appeal (see 62 Fed.Reg. No. 30235-30240 (June 
3, 1997)) it does not appear that the RO provided the veteran 
with notice of the old and new laws.  See March 2000 
statement of the case.  Therefore, a remand to provide this 
notice is required.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993); 38 C.F.R. §§ 19.9 19.29, 19.31 (2004).

Next, as reported above, the representative at the April 2004 
personal hearing, raised a claim of CUE in the October 1975 
rating decision.  That decision denied entitlement to service 
connection for a back disorder.  This new claim is 
inextricably intertwined with the application to reopen a 
claim of entitlement to service connection for a back 
disorder.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  
Accordingly, adjudication of the claim to reopen must be 
deferred pending RO adjudication of the claim for CUE. 

Therefore, these issues are REMANDED for the following 
action:

1.  The RO should adjudicate the claim 
for CUE in the October 1975 rating 
decision.

2.  The RO should issue a supplemental 
statement of the case providing the 
veteran with notice of the old and new 
laws for rating muscle injuries.  See 
38 C.F.R. §§ 3.321(b)(1), 4.7, 4.40, 
4.50, 4.51, 4.54, 4.56, 4.73, Diagnostic 
Code 5314 (1996); 38 C.F.R. §§ 3.326, 
4.1, 4.2, 4.7, 4.10, 4.14, 4.26, 4.40, 
4.55, 4.56, 4.73, Diagnostic Code 5314 
(2004).

3.  Thereafter, following any other 
appropriate development, the RO should 
prepare a rating decision and 
readjudicate the application to reopen a 
claim of entitlement to service 
connection for a back disorder as well as 
entitlement to an increased rating for a 
left leg disorder.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted since the time of the 
last supplemental statement of the case, 
including the testimony given at the 
April 2004 personal hearing, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter 


the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


______________________________	        
______________________________
DEREK R. BROWN				L. M. SULLIVAN 
Veterans Law Judge,				Veterans Law Judge,
      Board of Veterans' Appeals			        Board of 
Veterans' Appeals


______________________________
J. A. MARKEY
Acting Veterans Law Judge,
Board of Veterans' Appeals


 Department of Veterans Affairs


